Citation Nr: 0702211	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-24 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a stomach ulcer.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

The issues of entitlement to service connection for a back 
disability and entitlement to service connection for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a bilateral foot disability 
that is related to active service.

2.  The veteran does not have a stomach ulcer that is related 
to active service.


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral foot disability 
that was incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The veteran does not have a stomach ulcer that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in March 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2003 informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection for a 
bilateral foot disability and a stomach ulcer, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in September 2003. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).    

a.	Bilateral Foot Disability

With respect to the issue of entitlement to service 
connection for a bilateral foot disability, the veteran's 
service medical records are replete with complaints of and 
treatment for foot problems.  

The February 1974 Report of Medical Examination noted that 
the veteran had athlete's foot.  On the February 1974 Report 
of Medical History, the veteran noted that he had, at some 
point, experienced foot trouble.  In February 1975, the 
veteran presented with complaints of swelling and bleeding 
during extremes in weather.  The veteran stated that he had 
had problems since childhood off and on.  He also complained 
of swelling on the lateral aspects of both feet especially 
after standing for long periods of time and difficulty 
trimming toenails.  The medical provider's impression was 
tinea pedis and idiopathic edema possibly related to boots.  
The veteran was placed on a 30-day profile prohibiting 
crawling, running, marching, stooping, jumping, or standing 
for long periods.  In May 1975, the veteran presented with 
pain in both feet associated with swelling after running 
especially in extreme weather.  Physical examination revealed 
deformity and keratinization of nails of both feet and 
callous formation on right foot.  In August 1975, the veteran 
presented with complaints of edema and plantar surface 
cracking.  The veteran stated that he had surgery on his 
right foot in 1971.  He was referred to the podiatry clinic 
with first degree pes planus and deformed nails.  The veteran 
was noted to have onychogryphosis since childhood with 
probable fungal involvement.  He was placed on a 28 day 
profile to wear sandals.  

In February 1976, the veteran presented with complaint of 
cold weather reaction to feet; however, physical examination 
found no cold weather injury, only tinea pedis.  In April 
1976, the veteran was placed on a profile for 21 days 
prohibiting running.  A July 1976 podiatry consultation sheet 
includes a diagnosis of onychogryphosis.  He was placed on a 
30 day profile prohibiting running.  In August 1976, the 
veteran presented with recurrent bilateral foot pain while 
running due to deformity of great toe nails.  He was placed 
on a 30 day profile prohibiting running.  

In January 1977, the veteran underwent avulsion of the right 
and left hallux nails.  The January 1977 separation 
examination evaluated the veteran's feet as abnormal and 
noted fungal nails great toe.  The veteran also noted that he 
had athlete's foot and trouble with his toenails.  

Although the veteran most certainly suffered from problems 
with his feet in service, the VA medical records are absent 
any current complaints of or treatment for any foot problems.  
The veteran was afforded a VA skin examination in September 
2003.  The veteran reported that he had had problems with his 
feet since his time in the military, yet he denied current 
symptoms or treatment for his feet.  The examiner noted that 
physical examination of the veteran's skin on his feet was 
normal although there was evidence of previous onychomycosis.  
The right and left feet were observed to be dry with evidence 
of past areas of onychomycosis.  There was no visible 
evidence of current onychomycosis.  There were the residuals 
of fungal infection as noted on the bilateral great toes 
which evidence a yellowish-white opaque appearance of the 
thickened nail plate.  There was no evidence of cracking, 
splitting, redness, or erythema between toes.  The examiner 
noted that the veteran's feet were without evidence of active 
fungal infection.   

Thus, the medical evidence fails to show that the veteran 
currently suffers from a bilateral foot disability.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of 
competent medical evidence that a bilateral foot disability 
exists and that it was caused by or aggravated by the 
veteran's military service, the criteria for establishing 
service connection for a bilateral foot disability have not 
been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

b.	Stomach Ulcer

With respect to the issue of entitlement to service 
connection for a stomach ulcer, the first question that must 
be addressed is whether incurrence of a stomach ulcer is 
factually shown during service.  The Board concludes it was 
not.  

The service medical records are absent complaints, findings 
or diagnoses of any stomach problems during service.  On the 
clinical examination for separation from service, the 
veteran's abdomen and viscera were evaluated as normal.  In 
addition, on the Report of Medical history completed by the 
veteran in conjunction with his discharge physical, he noted 
that he had never had stomach, liver, or intestinal problems.  
Thus, there is no medical evidence that shows that the 
veteran suffered from a stomach ulcer during service. 

In addition, the VA medical records are absent any current 
complaints of or treatment for a stomach ulcer.  VA medical 
records dated in 1981 indicate that the veteran was treated 
for an acute perforated duodenal ulcer.  The veteran was 
afforded a VA stomach examination in September 2003.  The 
examiner noted that the veteran was extremely thin.  The 
veteran reported that since his surgery in 1981 he has 
learned what foods aggravate his stomach and he attempts to 
avoid them.  The veteran also denied vomiting, hematemesis or 
melena.  The veteran reported that he takes no medications 
for his stomach and denied problems such as hypoglycemia 
reactions.  The veteran reported that he could not consume 
large quantities of food at one time, that he eats only one 
meal per day in the evening, that he could eat just about 
anything, that salads were the most causative source of 
stomach distress causing diarrhea, and that cheese caused 
constipation.   After a review of the claims file, interview 
with the veteran, and physical examination, the diagnosis was 
normal abdomen.  

Thus, the medical evidence fails to show that the veteran 
currently suffers from a stomach ulcer.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In the absence of competent medical 
evidence that a stomach ulcer exists and that it was caused 
by or aggravated by the veteran's military service, the 
criteria for establishing service connection for a stomach 
ulcer have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for a stomach ulcer is 
denied.




REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

With respect to the issue of entitlement to service 
connection for a back disability, the veteran's service 
medical records indicate that when examined for enlistment 
into service in February 1974, the veteran's spine and 
musculoskeletal system were normal and he was found qualified 
for active service.  In the Report of Medical History 
completed in conjunction with the entrance physical, the 
veteran noted that he had never had recurrent back pain.

While in service, the veteran was treated for acute muscle 
strain in April 1975 after complaining of sharp middle back 
pain when bending over to pick up something heavy.  X-rays of 
the thoracic and lumbar spine showed scoliosis of the 
midthoracic spine convex to the right and slight compensatory 
scoliosis convex to the left.  The veteran was placed on a 
seven-day profile prohibiting lifting of heavy objects in 
excess of twenty pounds.  The profile was then extended 
another seven days prohibiting handling of heavy materials, 
overhead work, pull ups and push ups.  At separation, the 
veteran noted that he experienced back pains with lifting and 
stiffness when he awakes.  However, the Report of Medical 
Examination evaluated the veteran's spine as normal. 

The veteran was afforded a VA spine examination in September 
2003.  The veteran was diagnosed with dextroscoliotic curve 
of the dorsal spine.    

The Board notes that the RO denied service connection for 
scoliosis in December 2003 on the basis that this condition 
is considered a congenital or developmental defect which is 
present at birth and or which would have developed with or 
without entry into military service.  The RO noted that 
congenital or development defects are unrelated to military 
service and not subject to service connection.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2006).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)), 
held in essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness. 38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

In this regard, although the veteran underwent a spine 
examination in September 2003, an opinion as to the etiology 
has not yet been obtained.  Thus, the Board finds that it has 
no alternative but to remand this issue for an additional 
examination. 

With respect to the issue of entitlement to service 
connection for PTSD, service connection for PTSD generally 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (2006); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

The Board notes that the RO denied service connection in 
December 2003 on the basis that the evidence failed to show a 
confirmed stressor.  The RO noted that the veteran had not 
submitted information previously requested. 

The record includes a VA hospital discharge summary dated in 
May 2002 in which the diagnoses were alcohol dependence and 
PTSD.  The summary notes that the veteran reported traumatic 
in childhood, in service, and after service.  The veteran 
reported that he witnessed two of his friends being killed 
when a Jeep flipped over while he was in the service.  On his 
VA Form 9 submitted in June 2004, the veteran stated that as 
an M.P. on Refoger, he witnessed traffic accidents on the 
Autobahn in Germany that still haunt him.  The veteran stated 
that he sometimes has flashbacks about the accidents that he 
witnessed.

In the Board's opinion, the veteran has provided sufficient 
detail of this alleged stressor to warrant further 
development to verify it.  

If the veteran's stressor is verified, a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran has PTSD related to his verified in-
service stressor.  38 C.F.R. § 3.159(c)(4). 
  
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current back 
condition, particularly the veteran's 
scoliosis.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should provide the following:

(a) The examiner should state whether the 
veteran's current back condition is an 
acquired or congenital condition.  

(b) If a congenital condition exists, the 
examiner should state whether it is a 
disease or defect.  VA's Office of 
General Counsel has distinguished between 
hereditary diseases and defects, 
emphasizing that the former is capable of 
improvement or deterioration while the 
latter is static.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A "defect" is 
defined as an imperfection or structural 
abnormality, while a "disease" is any 
interruption of the normal structure or 
function of any part, organ, or system of 
the body that is manifested by a 
characteristic set of symptoms and signs.  
Id.

(c) If a congenital defect is present, 
the examiner should render a medical 
opinion as to whether the evidence shows 
that it was as likely as not subject to a 
superimposed disease or injury during 
military service that resulted in 
disability apart from the congenital or 
developmental defect.  

(d) If a congenital disease is present, 
the examiner should render a medical 
opinion as to whether the evidence shows 
it was as likely as not aggravated 
(worsened) by the veteran's military 
service.  If there was worsening, was 
this due to the natural progress of the 
disease?

(e) The examiner should state if any 
other acquired spine disorders are 
currently present (i.e., degenerative 
disc or joint disease, etc.), and render 
a medical opinion as to whether it is at 
least as likely as not that any current 
disorder was incurred in the veteran's 
military service. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The veteran should again be requested 
to provide specific details of any 
claimed in-service stressful events, such 
as dates, places, detailed descriptions 
of events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, and any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary, and that he must be as 
specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.    

Following receipt of the aforementioned 
information, a summary of the veteran's 
claimed stressors should be prepared.  
That summary, and all associated 
documents, should be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), in order that it might 
provide any information which could 
corroborate the veteran's alleged 
stressors.  

3.  Following the above, a specific 
determination should be made, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor in service, and, if so, the 
nature of the specific stressor.  If it 
is determined that the record establishes 
the existence of an in-service stressor, 
that stressor determined established by 
the record needs to be specified.  In 
reaching this determination, any 
credibility questions raised by the 
evidence should be addressed.  

4.  If, and only if, a stressor is 
verified, the veteran should be afforded 
an appropriate VA PTSD examination.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The in-service stressor which has been 
determined as established by the record 
should be specified for the examiner.  
The examiner should render an opinion as 
to whether the veteran meets the DSM-IV 
criteria for a diagnosis of PTSD; and, if 
so, whether it is at least as likely as 
not that there is a link between any 
verified stressor and the current 
diagnosis of PTSD.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


